DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 8, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US PG Pub. No. US 2017/0262982 A1, Sep. 14, 2017) (hereinafter “Pagoulatos”) in view of Swindale et al. (US Patent No. US 7,203,351 B2, Apr. 10, 2007) (hereinafter “Swindale”).
Regarding claim 1: Pagoulatos teaches an ultrasound diagnostic apparatus comprising a processor (ultrasound imaging device 110, processor 116) configured to: transmit an ultrasound beam from an ultrasound probe to a subject to acquire an ultrasound image (figure 5, step 502); perform image analysis on the acquired ultrasound image to recognize an imaging target ([0023] - organ, tissue, feature or region of interest) of the subject (figure 5, steps 504 and 506; [0049] - recognizing a view or angle of an organ is recognizing the organ); evaluate a shape of the recognized optic nerve of the subject (figure 5, step 506; [0065]; [0046] - identifiable "organ views" inherently include shape); and guide a user to operate the ultrasound probe so as to acquire an ultrasound image for measurement of the imaging target of the subject on the basis of an evaluation result of the shape of the optic nerve of the subject (figure 5, step 508; [0023], [0057], [0066]).
	Pagoulatos does not teach that the imaging target (patient's organ or other tissue, feature or region of interest) is an optic nerve.
Swindale teaches acquiring and analyzing an ultrasound image of an optic nerve (column 4, lines 50-60 - optical nerve head shape ["topography"] analysis may be performed via ultrasound).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date to apply the apparatus of Pagoulatos to acquiring an image of the optic nerve as taught by Swindale in order to improve the image acquisition of Swindale by providing user guidance for acquiring the desired/optimal views of the optic nerve. 
Regarding claim 2: Pagoulatos and Swindale teach the ultrasound diagnostic apparatus according to claim 1. Swindale further teaches wherein the processor evaluates whether the optic nerve of the subject is curved with a degree of curvature greater than a determined degree of curvature (table 1; column 3, lines 35-53; column 4, lines 21-32; table 4; column 13, lines 45-61; column 9, lines 50-58; claims 3-4).
Regarding claim 8: Pagoulatos and Swindale teach the ultrasound diagnostic apparatus according to claim 2. Swindale further teaches wherein when the degree of curvature of the optic nerve of the subject is evaluated to be less than or equal to the determined degree of curvature, the processor further evaluates whether the optic nerve of the subject is tilted with a slope greater than a determined slope (table 1, table 2 - curvature is primary parameter, slope or gradient is secondary; both gradient/slope and curvature are measured, regardless of curvature value, which means that gradient/slope is measured both with the curvature is less than or greater than the determined degree of curvature; column 9, lines 50-58; claims 3-4).
Regarding claim 17: Pagoulatos as modified by Swindale teaches the ultrasound diagnostic apparatus according to claim 1, further comprising: a diagnostic apparatus main body having the ultrasound probe and a first processor that acquires the ultrasound image (Pagoulatos - figure 1, ultrasound imaging device 110); and an external processing apparatus having a second processor that recognizes the optic nerve (Swindale – abstract) of the subject, evaluates the shape of the optic nerve of the subject, and guides the user to operate the ultrasound probe (Pagoulatos - figure 1, ultrasound image recognition module 120), wherein the diagnostic apparatus main body and the external processing apparatus are connected to each other via communication (Pagoulatos - figure 1, "communication" [communications network] 102).
Regarding claim 18: Pagoulatos as modified by Swindale teaches the ultrasound diagnostic apparatus according to claim 2, further comprising: a diagnostic apparatus main body having the ultrasound probe and a first processor that acquires the ultrasound image (Pagoulatos - figure 1, ultrasound imaging device 110); and an external processing apparatus having a second processor that recognizes the optic nerve (Swindale – abstract) of the subject, evaluates the shape of the optic nerve of the subject, and guides the user to operate the ultrasound probe (Pagoulatos - figure 1, ultrasound image recognition module 120), wherein the diagnostic apparatus main body and the external processing apparatus are connected to each other via communication (Pagoulatos - figure 1, "communication" [communications network] 102).
Regarding claim 20: Pagoulatos teaches transmitting an ultrasound beam from an ultrasound probe to a subject to acquire an ultrasound image (figure 5, step 502); performing image analysis on the acquired ultrasound image to recognize an imaging target ([0023] - organ, tissue, feature or region of interest) of the subject (figure 5, steps 504 and 506; [0049] - recognizing a view or angle of an organ is recognizing the organ); evaluating a shape of the recognized optic nerve of the subject (figure 5, step 506; [0065]; [0046] - identifiable "organ views" inherently include shape); and guiding a user to operate the ultrasound probe so as to acquire an ultrasound image for measurement of the imaging target of the subject on the basis of an evaluation result of the shape of the optic nerve of the subject (figure 5, step 508; [0023], [0057], [0066]).
	Pagoulatos does not teach that the imaging target (patient's organ or other tissue, feature or region of interest) is an optic nerve.
Swindale teaches acquiring and analyzing an ultrasound image of an optic nerve (column 4, lines 50-60 - optical nerve head shape ["topography"] analysis may be performed via ultrasound).
It would have been prima facie obvious for one having ordinary skill in the art prior to the effective filing date to apply the method of Pagoulatos to acquiring an image of the optic nerve as taught by Swindale in order to improve the image acquisition of Swindale by providing user guidance for acquiring the desired/optimal views of the optic nerve. 
Allowable Subject Matter
Claims 3-7, 9-16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, alone or in combination, fails to teach every limitation of claims 3, 8, and all dependents thereof. Specifically, the prior art fails to teach wherein when the optic nerve of the subject is evaluated to be curved with a degree of curvature greater than the determined degree of curvature, the processor guides the user to operate the ultrasound probe so as to perform measurement on an opposite eye and wherein when the degree of curvature of the optic nerve of the subject is evaluated to be less than or equal to the determined degree of curvature and the optic nerve of the subject is evaluated to be tilted with a slope greater than the determined slope, the processor guides the user to operate the ultrasound probe so as to reduce the slope of the optic nerve of the subject.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
An et al. (US PG Pub. No. US 2018/0368679 A1, Dec. 27, 2018) – teaches classifying the shape of an optical nerve head
Caluser et al. (US PG Pub. No. 2015/0051489 A1, Feb. 19, 2015) – teaches guidance of an ultrasonic probe for acquiring images of an optic nerve





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN A PEHLKE whose telephone number is (571)270-3484. The examiner can normally be reached 10:00am - 6:00pm (Central Time), Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793